Citation Nr: 1815710	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for benign paroxysmal positional vertigo with orthostatic hypertension, prior to March 10, 2015.


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 2009 to February 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  



FINDING OF FACT

The most probative evidence of record shows that the Veteran's vertigo was at worst manifest by occasional dizziness during the rating period on appeal.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for benign paroxysmal positional vertigo with orthostatic hypertension, prior to March 10, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 6204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

Legal Criteria

The Veteran's vertigo is currently rated at 10 percent under 38 C.F.R. § 4.87, DC 6204.  The relevant rating period on appeal is from February 7, 2013, the effective date of service connection.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

Under Diagnostic Code 6204, peripheral vestibular disorders are assigned a rating of 30 percent where there is dizziness and occasional staggering.  A 10 percent rating is assigned with occasional dizziness.  Note: Objective findings supporting a diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  See 38 C.F.R. § 4.87, Diagnostic Code 6204. 

The term "staggering" is not defined in the rating schedule, but is generally defined as standing or proceeding unsteadily.  See Webster's New College Dictionary, 3rd ed., at 1099.

The Veteran specifically contended in his November 2013 notice of disagreement that he had staggering, feels that he has a sudden loss of control, and gets dizzy.  When in service, a March 2012 record shows the Veteran reporting balance difficulty.  The Veteran's gait was noted as normal in April 2014, and September 2014 treatment records.  The Veteran attended a VA ear conditions examination in September 2012.  There, the examiner noted the Veteran's diagnosis of vertigo.  The Veteran denied immediate dizziness when standing up, but noted feeling light headed often all the time.  The Veteran's vertigo was noted to occur more than once weekly, but without staggering.  The relevant medical evidence of record also does not show evidence of staggering.  

To the extent that the Veteran contends that his vertigo is more severe than reflected by his disability rating, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as falling or dizziness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his vertigo is of a severity sufficient to warrant a higher rating under DC 6204 because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Even though the Veteran reports staggering, the Veteran has also not been shown to have the requisite expertise and knowledge to be deemed competent to attribute the claimed symptom to his vertigo.  As such, the Board affords more probative weight to the objective findings of the medical professionals who treated the Veteran and who conducted the September 2012 VA examination.  The most probative evidence of record does not show evidence of staggering, and indicates that the Veteran's vertigo was at worst manifest by occasional dizziness during the period on appeal.  Accordingly, entitlement to an initial rating in excess of 10 percent prior to March 10, 2015 is denied.  

Other considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an initial disability rating in excess of 10 percent for benign paroxysmal positional vertigo with orthostatic hypertension, prior to March 10, 2015, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


